In a negligence action to recover damages for personal injuries, loss of services and medical expenses, plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered July 1, 1965, in favor of defendant, upon a jury verdiet. Judgment reversed on the law, with costs, and new trial granted. No questions of fact were considered. In our opinion, it was reversible error to allow in evidence, as part of a record made in the ordinary course of business, that portion of the police officer’s aided card which expressed his opinion as to the cause of the accident (Sinkevich v. Cenkus, 24 A D 2d 903; Lea v. Segreto, 23 A D 2d 759).
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.